Citation Nr: 0836785	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include as secondary to service-connected 
diabetes mellitus and post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1964 to August 
1970.  He was awarded the Purple Heart Medal and Combat 
Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions, dated in October 
2002 and April 2004, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In pertinent part of the October 2002 decision, the RO denied 
service connection for a cardiovascular disease, to include 
as secondary to diabetes mellitus.  In pertinent part of the 
April 2004 decision, the RO again denied service connection 
for the cardiovascular condition and also denied entitlement 
to TDIU.  The veteran timely appealed both of the 
aforementioned rating actions to the Board. 

By an April 2004 rating action, the RO, in part, denied 
service connection for hypertension.  As the veteran did not 
appeal the RO's denial of service connection for 
hypertension, that issue became final and can not be reopened 
except upon the receipt of new and material evidence.  
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  Consequently, 
references to cardiovascular disability in the decision below 
exclude consideration of hypertension.  

In September 2009, the Board denied the veteran's request to 
have his case advanced on the Board's docket.   

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The medical evidence of record does not demonstrate that a 
cardiovascular disease had its onset during service or for 
years thereafter; nor does it show that any cardiovascular 
disease was caused or made chronically worse by the veteran's 
service-connected diabetes mellitus and PTSD.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease, claimed as secondary to service-connected diabetes 
mellitus and PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

       Duty to Notify

The proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  See, also, the Court's 
decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-21 (2004).  In Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that a 
comprehensive VCAA letter, as opposed to a patchwork of other 
post-decisional documents (e.g., statements or supplemental 
statements of the case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, although VCAA notice was provided after the initial 
adjudication of the claim decided in the decision below in 
letters, dated in September 2003 and July 2005, this timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  In this case, 
the instant claim was readjudicated in May 2006 and November 
2007 Statement of the Case and Supplemental Statement of the 
Cases, respectively   Therefore, any timing deficiency has 
been remedied.  Id.  

The September 2003 and July 2005 letters informed the veteran 
to let VA know of any evidence he thought would support his 
claim, that it was his responsibility to make sure that VA 
received all requested records not in the possession of a 
Federal entity, and told him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has not provided the veteran notice as 
promulgated in Dingess.  Notwithstanding the foregoing, as 
the claim for service connection decided in the decision 
below is being denied, no effective date or rating is being 
set, and the lack of notice as to these elements is not 
prejudicial.  See, Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  As stated above, although the VCAA letters 
were sent after the RO initially adjudicated the instant 
claim, it was readjudicated in May 2006 and November 2007.  
See the Statement of the Case and Supplement Statement of the 
Case, of those dates, respectively.  Thus, the lack of pre-
adjudication notice of VCAA elements is not prejudicial.  Id.   

       Duty to Assist

Regarding the veteran's claim for service connection for the 
disability discussed in the decision below, service medical 
and personnel records, post-service VA and private treatment 
and examination reports, Social Security Administration 
records, along with statements of the veteran and his 
previous employer, have been associated with the claims 
files.  In addition, in September 2002 and April 2005, VA 
examined the veteran to determine the etiology of his current 
cardiovascular disease to include the relationship, if any, 
between said disability and the appellant's service-connected 
diabetes mellitus and PTSD.  A copy of the above-referenced 
VA examination reports are contained in the claims files.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the veteran in the 
development of the veteran's claim for service connection for 
a cardiovascular disability, to include as due to service-
connected diabetes mellitus and PTSD.  

II.  Relevant Laws and Regulations

       General Criteria

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.  To establish 
entitlement to service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).


       Presumptive criteria

Service connection may be presumed, for certain chronic 
diseases, such as cardiovascular disease, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

       Secondary service connection criteria

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

VA added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen v. Brown, 7 
Vet. App. 439, 448 (1995). Under this recent revision, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.

VA will not concede, however, that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
VA's Schedule for Rating Disabilities (38 C.F.R., part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between any 
current cardiovascular disease and the veteran's service-
connected diabetes mellitus or PTSD.  As such, no action is 
required to establish the "baseline level of severity" of his 
nonservice-connected cardiovascular disorder and the newly 
enacted provisions of 38 C.F.R. § 3.310(b) are not directly 
relevant to this case.

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 38 
C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. App. 
At 394.

III.  Analysis

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a claim for 
service connection for cardiovascular disease on both direct 
and secondary bases.  

Addressing direct service connection, the Board points out 
that service-medical records are entirely devoid of any 
subjective complaints or clinical findings referable to any 
cardiovascular disease.  To this end, an April 1970 service 
discharge examination report reflects that the veteran's 
cardiovascular system was evaluated as "normal."  

Voluminous post-service medical records from both private and 
VA facilities reflects that the first evidence of 
cardiovascular disease was not until 1993 and that the first 
evidence of diabetes mellitus was not until 1999.  (See, 
private treatment records, prepared by Duke University 
Hospital and South Eastern Regional Hospital, dated in April 
1993 and June 1999, reflecting that the veteran underwent 
coronary artery bypass grating in mid-April 1993, and a 
diagnosis of diabetes mellitus in 1999.)  No medical evidence 
of record suggests any relationship directly between his 
cardiovascular disease and his period of active military 
service.

The veteran does not contend (nor does the evidence indicate) 
that service connection is warranted for this disability on a 
direct or presumptive basis.  His sole contention is that 
service connection is warranted for cardiovascular disease 
because it is etiologically related to his service-connected 
diabetes mellitus and PTSD.  (See, VA Form 21-4138, Statement 
in Support of Claim, dated and signed by the veteran in May 
2004). 

On review of the record, there is evidence in support of and 
against the veteran's claim for service connection for 
cardiovascular disability as secondary to service-connected 
diabetes mellitus and PTSD.  Evidence in support of the claim 
includes an April 2004 opinion of H. M., M. D., wherein he 
stated that the veteran had recently been diagnosed with 
"Post-Traumatic Stress Syndrome related to his service in 
the Vietnam War."  Dr. H. M. opined that "stress certainly 
is a risk factor for development of coronary artery 
disease/ischemic heart disease and I think that stress may 
well have been a factor in the development of his coronary 
artery disease/ischemic heart disease."  (See, April 2004 
opinion, prepared by H. M., 
M. D.).   

Evidence against the secondary service connection claim 
includes opinions of VA physicians in September 2002 and 
April 2005.  A review of said opinions reflects that the 
April 2005 VA examiner had reviewed the claims file, and both 
physicians had performed physical evaluations of the veteran.  
Both VA examiners concluded that the appellant's 
cardiovascular disease was not related to, nor had it been 
aggravated by, his diabetes mellitus or his PTSD.  (See, 
September 2002 and April 2005 VA diabetes mellitus and heart 
examination reports).  The April 2005 VA examiner bolstered 
his opinion by pointing out that the veteran had been 
diagnosed as having a cardiovascular disease before (italics 
added for emphasis) he was found to have had diabetes 
mellitus or PTSD in 1999 and 2003, respectively.  Thus, he 
determined that the service-connected cardiovascular disease 
could not have been caused or aggravated by the veteran's 
diabetes mellitus or PTSD.  The conclusion was that the 
veteran's coronary artery disease was "Not secondary to 
diabetes mellitus or PTSD, and not aggravated by these".

The Board finds that Dr. H. M.'s April 2004 opinion is 
outweighed by the two VA physician's, one of which noted that 
he had reviewed the claims files prior to rendering his 
respective opinion.  Furthermore, the Board observes that Dr. 
H. M.'s opinion is not supported by clinical records.  
Specifically, and as noted previously herein, the medical 
evidence is clear that the veteran' had longstanding coronary 
artery disease prior (italics added for emphasis) to the 
development of PTSD.  The Board notes that a bare conclusion, 
even one reached by a medical professional, is not probative 
without a factual predicate in the record. See Black v. 
Brown, 5 Vet. App. 177, 180 (1995); Kightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  Finally, the Board finds it 
pertinent that Dr. H.M.'s opinion did not say that the 
veteran's PTSD aggravated his cardiovascular problems.  
Rather, the opinion only indicated that stress may well have 
been a factor in the "development of" the veteran's 
coronary artery disease/ischemic heart disease.  The record 
contains no medical opinion indicating that that service-
connected PTSD (or diabetes mellitus) aggravated the 
veteran's cardiovascular problems.    

In comparison, the Board finds the opinion provided at the 
most recent VA examination in April 2005 to be competent and 
probative.  The examiner extensively reviewed the veteran's 
claims files, which contained his military medical history 
and post-service medical history, and conducted a physical 
examination. See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Moreover, the April 2005 VA 
examiner provided a sufficiently detailed rationale, which 
was supported by factual data in the record, for his opinion 
that the veteran's long-standing cardiovascular disease had 
not been aggravated by his diabetes mellitus or PTSD.  

While the veteran may believe that his cardiovascular disease 
is due to or aggravated by service-connected diabetes 
mellitus and PTSD, as a lay person, he is not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-
57 (1990).  Service connection is not warranted.


ORDER

Service connection for cardiovascular disability, to include 
as due to service-connected diabetes mellitus and PTSD, is 
denied. 


REMAND

The appellant claims entitlement to TDIU.  He contends that 
his service-connected diabetes mellitus, type 2, transient 
ischemic attacks with third cranial nerve palsy, and PTSD 
render him unemployable.  For the reasons discussed below, a 
remand is necessary prior to adjudication of the claim.

The medical records, at present, do not clearly indicate 
whether the veteran is unemployable as the result of his 
service-connected disabilities, alone, as opposed to his 
nonservice-connected disabilities.  For example, some private 
and VA physicians have concluded that the veteran is disabled 
due to his service-connected neurological disease (i.e., 
transient ischemic attacks with third cranial nerve palsy), 
and (italics added for emphasis) non-service-connected 
cardiovascular disease.  (See, August 2003 VA physician's 
letter and records, prepared by Robeson County Department of 
Social Services).  

In addition, Social Security Admission records reflect that 
as of August 4, 2003, the veteran has been in receipt of 
disability benefits due to primary and secondary diagnoses of 
cardiomyopathy and diabetes mellitus, respectively.  

A February 2004 VA psychiatrist determined that although the 
veteran's service-connected PTSD did not preclude employment, 
it made it difficult.  (See, February 2004 VA PTSD 
examination report).  Finally, a December 2007 VA diabetes 
mellitus examination report notes that the veteran had 
retired from employment as a result of physical (transient 
ischemic attacks) and mental (PTSD) problems.  (See, December 
2007 VA diabetes mellitus examination report).  

Unfortunately, the record does not contain a medical opinion 
as to whether the veteran is unable to secure and maintain 
gainful employment (physical or sedentary) solely (italics 
added for emphasis) as a result of service-connected 
disabilities, primarily diabetes mellitus, transient ischemic 
attacks with third cranial nerve palsy and PTSD, as opposed 
to his non-service-connected cardiovascular disease, denied 
in the decision above.  As stated by the Court in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject 
a claim for a TDIU without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Thus, a VA examination is therefore required 
to address this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination(s) by the appropriate 
examiner(s) to determine the effect of 
his service-connected disabilities on 
his employability. The claims files 
must be made available to and 
thoroughly reviewed by the examiner(s) 
in connection with the examination(s).

Any special diagnostic studies deemed 
necessary should be performed.  

Based on examination(s) findings and 
other evidence contained in the claims 
files, the examiner(s) must offer an 
opinion as to whether it is at least as 
likely as not that the veteran is 
unable to obtain or maintain 
substantially gainful employment solely 
as a result of the combination of his 
service-connected disabilities, which 
are the following:  (1) PTSD, evaluated 
as 50 percent disabling; (2) diabetes 
mellitus, type 2, evaluated as 20 
percent disabling; (3) residuals of a 
shell fragment wound to the left calf, 
evaluated as 10 percent disabling; (4) 
diabetic peripheral neuropathy of the 
right foot, evaluated as 10 percent 
disabling; and (5)  transient ischemic 
attacks with third crania nerve palsy, 
evaluated as noncompensably disabling.

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment 
in light of his service-connected 
disabilities (standing alone).  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Readjudicate the claim in light of 
the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity, however, to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
of entitlement to TDIU, including reporting for any scheduled 
VA examination(s), is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination(s) may result in the denial of his TDIU 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


